UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One):£Form 10-K £ Form 20-F £ Form 11-K þ Form 10-Q £ Form N-SAR £ Form N-CSR For Period Ended:June 30, 2011 £ Transition Report on Form 10-K £ Transition Report on Form 20-F £ Transition Report on Form 11-K £ Transition Report on Form 10-Q £ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART IREGISTRANT INFORMATION MIT HOLDING, INC. Full Name of Registrant CONVENTION ALL HOLDINGS, INC. Former Name if Applicable 37 W. FAIRMONT AVE., SUITE 202 Address of Principal Executive Office (Street and Number) SAVANNAH, GA 31406 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without reasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) o (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail why the Form 10-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period, (Attach Extra Sheets if Needed) The Registrant will be delayed in filing its 10-Q because the review of the Registrant's financial statements for the sixmonths ended June 30, 2011 has not been completed. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Steven W. Schuster, Esq. 448-1100 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months (or for such shorter) period that the registrant was required to file such reports) been filed?If answer no, identify report(s).þYeso No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?þYeso No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. See Exhibit A MIT HOLDING, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 15, 2011 By: /s/ William C Parker William C Parker, CEO ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2 EXHIBIT A Six Months Ended June 30, 2011 and Three Months Ended June 30, 2011: The Company’s revenues for the six months ended June 30, 2011 were $11,578,146 and net income (loss) of ($1,012,056) as compared to revenue of $3,411,715 and net income (loss) of $54,281 for the same period for the six months ended June 30, 2010. The Company’s revenues for the three months ended June 30, 2011 were $6,494,094 and net income (loss) of ($444,874) as compared to revenue of $1,734,579 and net income (loss) of $41,846 for the three months ended June 30, 2010. The change in revenue and loss was primarily because effective Feb 4, 2orporation, a South Carolina corporation and subsidiary of MIT Holding, Inc. acquired Palmetto Long Term Care Pharmacy, LLC and National Direct Home Pharmacy, Inc.
